Court of Appeals
of the State of Georgia

                                                              ATLANTA, January 20, 2016

The Court of Appeals hereby passes the following order

A16I0101. LEGACY REAL ESTATE OF COLUMBUS, LLC, et al. v. MIDLAND
    CONTRACTING, LLC.


     Upon consideration of the Application for Interlocutory Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

SU15CV396




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, January 20, 2016.

                                           I certify that the above is a true extract from the minutes of
                                      the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.